
	
		I
		112th CONGRESS
		1st Session
		H. R. 1690
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2011
			Mr. Rogers of Alabama
			 (for himself, Mr. McCaul,
			 Mr. Walsh of Illinois, and
			 Mr. Brooks) introduced the following
			 bill; which was referred to the Committee
			 on Homeland Security
		
		A BILL
		To amend titles 49 and 46, United States Code, and the
		  Homeland Security Act of 2002 to provide for certain improvements in surface
		  transportation security, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Modernizing of Documentation and
			 Elimination of Redundant Identification and Security Credentials
			 Act or the MODERN Security Credentials
			 Act.
		2.Consolidation and
			 harmonization of security threat assessment process for transportation
			 workers
			(a)Requirement for
			 RulemakingBy not later than
			 one year after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall, by rulemaking, consolidate and harmonize the Department of
			 Homeland Security’s security threat assessment process for transportation
			 workers, to reduce redundant background checks performed by the Department to
			 the extent possible under law and in accordance with the relative security
			 vulnerabilities of the transportation sectors and any other security
			 considerations the Secretary determines are relevant.
			(b)ConsultationIn
			 developing the rulemaking under subsection (a), the Secretary shall, within 120
			 days of enactment of this Act, consult with and seek input from representatives
			 from air carriers, airport operators, labor organizations, port authorities,
			 port operators, and other relevant stakeholders.
			(c)Limitation
				(1)Existing
			 processes and functionsAny
			 rule issued under subsection (a) shall not apply to a process or function
			 carried out by a non-Federal airport operator as of the date of enactment of
			 this Act.
				(2)Authority to
			 restrict accessNothing in
			 any rule issued under subsection (a) shall affect the authority of an airport
			 operator to restrict an individual’s access to secure areas within an airport
			 or other aviation facility.
				(d)AnalysisThe
			 rulemaking under subsection (a) shall include an analysis of—
				(1)how security
			 threat assessment processes for transportation workers will be consolidated and
			 harmonized;
				(2)any reductions in
			 costs or fees that will be realized; and
				(3)any other
			 efficiencies, including a reduction or streamlining of pertinent regulations,
			 that will be realized.
				3.Transportation
			 Security Administration employment disqualificationSection 44936 of title 49, United States
			 Code, is amended—
			(1)in subsection
			 (a)(1)(A), by striking Under Secretary of Transportation for
			 Security and inserting Secretary of Homeland Security (in this
			 section referred to as the Secretary);
			(2)by striking
			 Under Secretary each place it appears (other than in subsection
			 (a)(1)(A)) and inserting Secretary;
			(3)in subsection (a)(2), by inserting before
			 the period the following: “and the results of that investigation are provided
			 to the Secretary”;
			(4)in subsection
			 (b)—
				(A)in paragraph
			 (1)—
					(i)in
			 subparagraph (A), by striking “or”; and
					(ii)by
			 striking subparagraph (B) and inserting the following new subparagraphs:
						
							(B)the Secretary determines that the
				individual is disqualified under section 70105(c)(1) of title 46 from being
				issued a biometric or other transportation security card; or
							(C)the Secretary determines that the
				individual poses a threat to transportation or national
				security.
							;
				and
					(B)by adding at the
			 end the following new paragraphs:
					
						(4)An individual disqualified by the Federal
				Government from being issued a biometric or other transportation security card
				under paragraph (1)(B) may seek a waiver pursuant to paragraphs (2) and (3) of
				section 70105(c) of title 46.
						(5)Nothing in this subsection shall affect the
				authority of an air carrier, foreign air carrier, airport operator, or
				government, to disqualify any individual from employment based on a review or
				adjudication of a criminal history record check.
						(6)An airport operator shall not be
				required to issue an airport credential providing unescorted access to a Secure
				Identification Display Area to any individual based solely on the waiver
				process established under this section.
						(7)No cause of action, suit, or other
				proceeding shall arise—
							(A)from any denial of a request of a
				waiver under this section; or
							(B)from any disqualification for
				employment, if the cause of action, suit, or proceeding is based solely on the
				fact that the applicant for employment was granted a waiver under this
				subsection.
							;
				(5)in subsection (d),
			 by adding at the end the following: “The fees authorized under this
			 section—
				
					(1)shall not exceed
				the aggregate costs incurred by the Department of Homeland Security associated
				with performing background record checks;
					(2)must be reasonably
				related to the costs of incurred from—
						(A)conducting or
				obtaining a criminal history record check or reviewing available law
				enforcement databases and commercial databases and records of other
				governmental and international agencies;
						(B)reviewing and
				adjudicating requests for waiver and appeals of agency decisions with respect
				to performing the background record check and denying requests for waiver and
				appeals; and
						(C)any other costs
				related to performing the background record check; and
						(3)may be used,
				subject to appropriations, only to pay the costs incurred in providing services
				in connection with the activity or item for which the fee is charged, and may
				remain available until expended.
					;
				and
			(6)by adding at the
			 end the following new subsection:
				
					(f)Use of
				informationAny information
				constituting grounds for disqualifying an individual from being issued a
				biometric or other transportation security card under subsection (b)(1) by the
				Federal Government shall be maintained by the Secretary and may be shared to
				the extent allowable under section 552a of title
				5.
					.
			4.Disqualification
			 from being issued a biometric transportation security card
			(a)Permanently
			 disqualifying offensesSection 70105(c)(1)(A) of title 46, United
			 States Code, is amended—
				(1)by redesignating
			 clauses (v), (vi), (vii), (viii), (ix), (x), (xi), and (xii) as clauses (vii),
			 (viii), (ix), (x), (xi), (xii), (xiv), and (xv), respectively;
				(2)by inserting after
			 clause (iv) the following new clauses:
					
						(v)Aircraft piracy punishable under section
				46502(a) of title 49.
						(vi)Aircraft piracy
				outside the special aircraft jurisdiction of the United States punishable under
				section 46502(b) of title
				49.
						;
				(3)by inserting after
			 clause (xii), as so redesignated, the following new clause:
					
						(xiii)Improper transportation of a hazardous
				material punishable under section 46312 of title
				49.
						;
				(4)in clause (xiv),
			 as so redesignated, by striking (iv) and inserting
			 (vi); and
				(5)in clause (xv), as
			 so redesignated, by striking clauses (v) through (x) and
			 inserting clauses (vii) through (xiii).
				(b)Interim
			 disqualifying offensesSection 70105(c)(1)(B) of title 46, United
			 States Code, is amended by adding at the end the following new clauses:
				
					(xvi)Interference with air navigation punishable
				under section 46308 of title 49.
					(xvii)Forgery of
				certificates, false marking of aircraft, and other aircraft registration
				violations punishable under section 46306 of title 49.
					(xviii)Interference
				with flight crew members or flight attendants punishable under section 46504 of
				title 49.
					(xix)Commission of
				certain crimes aboard aircraft in flight punishable under section 46506 of
				title 49.
					(xx)Carrying a weapon
				or explosive aboard aircraft punishable under section 46505 of title 49.
					(xxi)Destruction of
				an aircraft or aircraft facility punishable under section 32 of title
				18.
					(xxii)Unlawful entry
				into an aircraft or airport area that serves air carriers or foreign air
				carriers contrary to established security requirements punishable under section
				46314 of title 49.
					(xxiii)Lighting
				violations involving transportation of controlled substances punishable under
				section 46315 of title 49.
					(xxiv)Violence at
				international airports punishable under section 37 of title 18.
					(xxv)Conveying false information and threats
				punishable under section 46507 of title
				49.
					.
			5.Surface transportation
			 security
			(a)In
			 generalThe Homeland Security
			 Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at the end the
			 following:
				
					XXISurface
				Transportation Security
						2101.Transportation
				of security-sensitive materials
							(a)Security-Sensitive
				materialsNot later than one
				year after the date of enactment of this section, the Secretary shall issue
				final regulations, after notice and comment, defining security-sensitive
				materials for the purposes of this title.
							(b)Motor vehicle
				operatorsThe Secretary shall
				prohibit an individual from operating a motor vehicle in commerce while
				transporting a security-sensitive material unless the individual holds a valid
				transportation security card issued by the Secretary under section 70105 of
				title 46, United States Code.
							(c)ShippersThe Secretary shall prohibit a person
				from—
								(1)offering a
				security-sensitive material for transportation by motor vehicle in commerce;
				or
								(2)causing a security-sensitive material to be
				transported by motor vehicle in commerce,
								unless
				the motor vehicle operator transporting the security-sensitive material holds a
				valid transportation security card issued by the Secretary under section 70105
				of title 46, United States Code.(d)Memorandum of
				understandingThe Secretary may enter into a memorandum of
				understanding with the Secretary of Transportation to ensure compliance with
				this section.
							(e)Limitation on
				ApplicationThis section and the regulations and prohibitions
				under this section shall not apply to the United States Postal Service and any
				other department, agency, or instrumentality of the Federal Government.
							2102.Enrollment
				locations
							(a)Enrollment
				locationsThe Secretary
				shall—
								(1)work with appropriate entities to ensure
				that enrollment locations for individuals applying for a transportation
				security card under section 70105 of title 46, United States Code, have
				flexible operating hours; and
								(2)permit an
				individual applying for such transportation security card to utilize an
				enrollment location outside of the individual’s State of residence to the
				greatest extent practicable.
								(b)Number of
				LocationsThe Secretary shall
				develop and implement a plan—
								(1)to offer
				individuals applying for a transportation security card under section 70105 of
				title 46, United States Code, the maximum number of enrollment locations
				practicable across diverse geographic regions; and
								(2)to conduct
				outreach to appropriate stakeholders, including owners and operators of motor
				vehicles involved in the transportation of security-sensitive materials, and
				labor organizations representing employees of such owners or operators to keep
				the stakeholders informed of the timeframe and locations for the opening of
				additional enrollment locations.
								2103.Commercial
				motor vehicle operators registered to operate in Mexico or CanadaThe Secretary shall prohibit a commercial
				motor vehicle operator licensed to operate in Mexico or Canada from operating a
				commercial motor vehicle transporting a security-sensitive material in commerce
				in the United States until the operator has been subjected to, and not
				disqualified as a result of, a security background records check by a Federal
				agency that the Secretary determines is similar to the security background
				records check required for commercial motor vehicle operators in the United
				States transporting security-sensitive materials in commerce.
						2104.Redundant
				background checks
							(a)In
				generalThe Secretary shall
				prohibit a State or political subdivision thereof from requiring a separate
				security background check of an individual seeking to transport
				security-sensitive material.
							(b)WaiversThe Secretary may waive the application of
				subsection (a) with respect to a State or political subdivision thereof if the
				State or political subdivision demonstrates a compelling reason that a separate
				security background check is necessary to ensure the secure transportation of
				security-sensitive material in the State or political subdivision.
							(c)Limitation on
				statutory constructionNothing in this section shall limit the
				authority of a State to ensure that an individual has the requisite knowledge
				and skills to safely transport hazardous materials in commerce.
							2105.Transition
							(a)Treatment of
				individuals receiving prior hazardous materials endorsementsAn
				individual who has obtained a hazardous materials endorsement in accordance
				with section 1572 of title 49, Code of Federal Regulations, before the date of
				enactment of this title, is deemed to have met the background check
				requirements of a transportation security card under section 70105 of title 46,
				United States Code, subject to reissuance or expiration dates of the hazardous
				materials endorsement.
							(b)Reduction in
				feesThe Secretary shall reduce, to the greatest extent
				practicable, any fees associated with obtaining a transportation security card
				under section 70105 of title 46, United Sates Code, for any individual referred
				to in subsection (a).
							2106.Savings
				clauseNothing in this title
				shall be construed as affecting the authority of the Secretary of
				Transportation to regulate hazardous materials under chapter 51 of title 49,
				United States Code.
						2107.DefinitionsIn this title, the following definitions
				apply:
							(1)CommerceThe
				term commerce means trade or transportation in the jurisdiction
				of the United States—
								(A)between a place in
				a State and a place outside of the State; or
								(B)that affects trade
				or transportation between a place in a State and a place outside of the
				State.
								(2)Hazardous
				materialThe term hazardous material has the
				meaning given that term in section 5102 of title 49, United States Code.
							(3)PersonThe
				term person, in addition to its meaning under section 1 of title
				1, United States Code, includes a State, local, or tribal government offering
				security-sensitive material for transportation in commerce or transporting
				security-sensitive material to further a commercial enterprise.
							(4)Security-sensitive
				materialThe term security-sensitive material has
				the meaning given that term in section 1501 of the Implementing Recommendations
				of the 9/11 Commission Act of 2007 (6 U.S.C. 1151).
							(5)Transports;
				transportationThe term transports or
				transportation means the movement of property and loading,
				unloading, or storage incidental to such
				movement.
							.
			(b)Clerical
			 amendmentThe table of contents contained in section 1(b) of the
			 Homeland Security Act of 2002 (116 Stat. 2135) is amended by adding at the end
			 the following:
				
					
						Title XXI—Surface Transportation Security
						Sec. 2101. Transportation of security-sensitive
				materials.
						Sec. 2102. Enrollment locations.
						Sec. 2103. Commercial motor vehicle operators registered to
				operate in Mexico or Canada.
						Sec. 2104. Redundant background checks.
						Sec. 2105. Transition.
						Sec. 2106. Savings clause.
						Sec. 2107. Definitions.
					
					.
			(c)Security cards
			 for certain motor vehicle operatorsSection 70105(b)(2) of title
			 46, United States Code, is amended by striking and after the
			 semicolon at the end of subparagraph (F), by striking the period at the end of
			 subparagraph (G) and inserting ; and, and by adding at the end
			 the following new subparagraph:
				
					(H)an individual who
				operates a motor vehicle in commerce while transporting security-sensitive
				material (as that term is defined in section 1501 of the Implementing
				Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C.
				1151).
					.
			(d)Civil
			 penaltiesSection 114(v) of title 49, United States Code, is
			 amended—
				(1)in paragraph
			 (1)(A), by inserting under title XXI of the Homeland Security Act of
			 2002 or after Secretary of Homeland Security; and
				(2)by striking
			 applicable provision of this title each place it appears and
			 inserting applicable provision.
				6.Limitation on issuance
			 of HAZMAT licensesSection
			 5103a of title 49, United States Code, and the item relating to that section in
			 the analysis for chapter 51 of such title, are repealed.
		7.Deadlines and
			 effective dates
			(a)Issuance of
			 transportation security cardsNot later than one year after the
			 date of the enactment of this Act, the Secretary of Homeland Security (as that
			 term is defined in section 70101 of title 46, United States Code) shall begin
			 issuance of transportation security cards under section 70105(b)(2)(H) of title
			 46, United States Code, as amended by this Act, to individuals who seek to
			 operate a motor vehicle in commerce while transporting security-sensitive
			 materials.
			(b)Effective date
			 of prohibitionsThe prohibitions under in section 2101 of the
			 Homeland Security Act of 2002 (as added by section 5) shall take effect on the
			 date that is 2 years after the date of enactment of this Act.
			(c)Effective date
			 of section 6 amendmentsThe
			 amendments made by section 6 of this Act shall take effect on the date that is
			 2 years after the date of enactment of this Act.
			8.Task force on
			 disqualifying crimes
			(a)EstablishmentThe Secretary of Homeland Security shall
			 establish a task force, with an official designated by the Secretary to be the
			 Chair of the task force, to review the lists of crimes that disqualify
			 individuals from transportation-related employment under current regulations of
			 the Transportation Security Administration and assess whether such lists of
			 crimes are accurate indicators of a terrorism security risk.
			(b)MembershipThe task force shall be composed of
			 representatives of appropriate industries, including labor unions representing
			 employees of such industries, Federal agencies, and other appropriate entities,
			 as determined by the Secretary.
			(c)ReportNot later than one year after the date of
			 enactment of this Act, the task force shall submit to the Secretary and the
			 Committee on Homeland Security of the House of Representatives a report
			 containing the results of the review, including recommendations for a common
			 list of disqualifying crimes and the rationale for the inclusion of each crime
			 on the list.
			
